DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/06/2022 has been entered. Claims 1-6 remain pending in the application and claim 7 has been cancelled. Applicant’s amendments to the claims have overcome the interpretation of the rejection previously set forth in the Non-Final Office Action mailed 10/07/2021.
Response to Arguments
Applicant’s arguments “Remarks” filed 03/06/2022 with respect to claims have been considered. Arguments under section IV include the limitation previously presented in claim 7, now incorporated in claim 1. Arguments under section V include functional language not previously presented, also incorporated in claim 1. 
The previous interpretation of Kaladelfos would still read on most of the claim 1 language except for the material of the semi-flexible polymer plastic. The previous claim 7 limitation (now in claim 1) is being interpreted under new prior art (Kaladelfos in view of Chu, see rejection below) due to the added functional language of claim 1.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Claim 1 line 3 “configured to flexibly penetrate or withdrawn” should read “configured to flexibly penetrate or be withdrawn”
Claim 1 line 9 “the bidirectional guide cable” should read “wherein the bidirectional guide cable”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaladelfos (US PGPub 2003/0045892) in view of Chu et al. (US PGPub 2005/0131391), hereinafter known as “Chu.”
With regards to claim 1, Kaladelfos discloses (Figures 1-6) a bidirectional guide suture device (figure 3) for pelvic floor reconstruction puncture (paragraphs 2-4), comprising: 
a puncture catheter 12; and
a bidirectional guide cable 50 configured to flexibly penetrate or withdrawn from both ends of the puncture catheter 12 (see figure 5 – cable 50 traverses the puncture catheter 12 which is shown as bent, therefore cable 50 is flexible as well; cable 50 is also shown extending out of both ends of the puncture catheter 12 and therefore can be withdrawn from either end), wherein one end of the bidirectional guide cable 50 is provided with a needle hole for connecting stitches (paragraph 3 - the method of treating female incontinence comprises looping a filamentary element between the wall of the vagina and the rectus abdominis sheath in the anterior wall of the abdomen whereby it masses to each side of the urethra, adjusting the loop to bring the vaginal wall and the urethra into the correct 
the bidirectional guide cable can be bent (shown in Figure 5).  
Kaladelfos is silent wherein the bidirectional guide cable is molded by semi-flexible polymer plastic.
However, in the same field of endeavor, Chu teaches (Figure 9A) a shaft (bidirectional guide cable) 75 slidably moveable inside a guide tube 73, wherein the shaft has some flexibility and can be formed by a semi-rigid (paragraph 144) or semi-flexible polymer plastic (paragraph 166).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bidirectional guide suture device of Kaladelfos to include the material of the bidirectional cable guide of Chu for the purpose of selecting a known material based on its suitability for its intended use as supported by a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp. (MPEP 2144.07). The bidirectional guide cable of Kaladelfos is already seen as flexible as shown in Figure 5 where it bends through the puncture catheter 12, however the material is not explicitly disclosed. Chu teaches a similar concept of a flexible bidirectional guide cable 
With regards to claim 2, Kaladelfos further discloses wherein the puncture end 14 of the puncture catheter 12 is provided with a beveled cutting edge (paragraphs 53 and 57; figures 2-3; according to Merriam-Webster, bevel is defined as “the angle that one surface or line makes with another when they are not at right angles,” paragraph 57 states the cutting tip 14 lies in a plane which is at an acute angle to the shaft axis 40, the angle CL being between 20 and 70 degrees, but preferably 45 degrees).  
With regards to claim 3, Kaladelfos further discloses wherein the beveled cutting edge is a single-sided cutting edge (figures 2-3 – cutting edge 14 is shown as one-sided at the distal end of the puncture catheter 12).  
With regards to claim 4, Kaladelfos further discloses wherein the puncture end of the puncture catheter 12 is curved to be circular arc-shaped (paragraphs 53 and 55; figure 3).  
With regards to claim 5, Kaladelfos further discloses wherein one end of the puncture catheter 16 away from the puncture end 14 is connected with a handle 20; a through hole (see where 24 extends out from) is formed inside the handle 20; and the puncture catheter 12 is sleeved inside the through hole (sleeved inside the through hole by screwing threaded end 16 within union nut 32; paragraph 54).  
With regards to claim 6, Kaladelfos further discloses wherein outer diameters of the bidirectional guide cable 50, the pulling hole 52 and the needle hole 54 are smaller than an inner diameter of the puncture catheter 12 (smaller because 50 is inserted through 12; see figure 5).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/16/2022

/WADE MILES/Primary Examiner, Art Unit 3771